Case 16-52291-jrs       Doc 660    Filed 07/29/19 Entered 07/29/19 09:42:30              Desc Main
                                   Document     Page 1 of 23


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

In re:                                        )       Chapter 11
                                              )
WBY, INC. dba FOLLIES,                        )       Case No. 16-52291-JRS
                                              )
         Debtor.                              )

    MOTION TO QUASH SUBPOENAS SERVED UPON DEFENDANTS’ ATTORNEYS
                  AND MOTION FOR PROTECTIVE ORDER

         Pursuant to FRCP 45(d)(iii) and other applicable law, Debtor, WBY, Inc. (“WBY” or

“Debtor”), Steven Youngelson (“Youngelson”), and Surrey White (“White” and, collectively with

Youngelson, “Equity Holders” and, collectively with Debtor, “Movants”), hereby move to quash

in their entirety the subpoenas recently served by certain plaintiffs in ongoing FLSA litigation

against WBY (“Creditors”) upon WBY’s labor and employment litigation counsel, Erica V.

Mason, Esq. (“Attorney Mason”), and her former law firm Constangy, Brooks, Smith & Prophete,

LLP (“CBSP”), because the entire subject matter sought by these subpoenas constitutes attorney-

client privileged information that is protected from discovery, and for a protective order precluding

the Creditors from further pursuing the testimony and documents sought therein. See Exhibit 1,

Attorney Mason Subpoena and Exhibit 2, CBSP Subpoena (collectively, the “Subpoenas”).

         Counsel for Debtor has attempted to confer in good faith with counsel for the Creditors on

this issue to no avail. See Exhibit 3 (July 8-28, 2019 Email Correspondence between Frank Beltran

(ethics/malpractice counsel for WBY), Attorney Mason,1 and the Dudley Creditor’s counsel). As


1
  NOTE: Attorney Mason notified Mr. Dudley and Mr. Jones on July 1, 2019 that she had moved
firms to Akerman, LLP as well as her new contact information. Nonetheless, Mr. Dudley and Mr.
Jones continued to send emails regarding the subpoenas at issue to her old CBSP email address.
Attorney Mason never received these emails and only knows about them vis a vis her review of
the attachments to this Motion which were provided to her for her review before this filing. Thus,
Case 16-52291-jrs      Doc 660     Filed 07/29/19 Entered 07/29/19 09:42:30             Desc Main
                                   Document     Page 2 of 23


shown therein, the Creditors have been unable to point to any legal authority for their attempts to

seek post-litigation FLSA correspondence or testimony between Debtor and its labor &

employment counsel, and have not offered any compelling reason to justify intruding on WBY’s

privileges.

       Furthermore, as shown below, it is apparent the Creditors have decided to pursue the

production of attorney work product and attorney-client privileged information not only, and not

merely, for the improper purpose of intruding upon WBY’s attorney-client privileged

communications with its litigation counsel. Instead, the Creditors have made clear that once

they obtain Attorney Mason’s testimony, they will then move to disqualify her from

representing WBY going forward in any of the ongoing FLSA cases it is a part of at this time,

based upon the pretext that she is somehow a necessary fact witness. If Creditors succeed in

this ploy they will unduly prejudice WBY by depriving it of its counsel of choice – the labor

& employment litigation counsel that has defended them in this and other related litigation

since April 2015. Accordingly, Debtor respectfully requests that this Court quash the subject

Subpoenas in order to preserve Defendants’ right to counsel and its right to maintain the

confidentiality of its attorney-client privileged communications with its labor & employment

litigation counsel.

                                     The Subpoenas at Issue

        On short notice, Creditors served CBSP and Attorney Mason, an attorney formerly with

CBSP who is currently representing WBY as its counsel of record in this and other litigation, with




any email which indicates that Attorney Mason was a recipient of an email in Exhibit 3 is incorrect.
All of the emails in Exhibit 3 were addressed to her old firm email address, not her new firm email
address; and the only email in Exhibit 3 to which she was a party is the email that she sent on July
28, 2019 regarding her continued position on these subpoenas.


                                                 2
Case 16-52291-jrs       Doc 660        Filed 07/29/19 Entered 07/29/19 09:42:30          Desc Main
                                       Document     Page 3 of 23


Subpoenas commanding them attend depositions on Monday, July 29, 2019. Attached to Exhibit

2 (the CBSP Subpoena), is an “Exhibit A” referencing the scope of intended examination. All of

the topics listed in that Exhibit A seek to inquire about confidential communications between

WBY and its current attorneys representing it in the ongoing litigation matters regarding subject

matter pertaining to the litigation.

        The Subpoena that is Exhibit 1 hereto also attaches an “Exhibit B” thereto, which is a list

of documents sought to be produced. These requested documents consist of written

communications between client and counsel regarding the litigation and documents shared among

them as part of those communications. All of these document categories seek documents protected

from discovery under the attorney-client privilege; and the majority of the categories listed therein

seek documents that are confidential attorney work product and/or opinion work product.

        With respect to the CBSP Subpoena, neither of the Partners who served as lead counsel in

this matter work at CBSP, thus, CBSP cannot comply with this subpoena. Attorney Tamika

Nordstrom, lead counsel in the first FLSA matter (Journigan et al. v. WBY, Inc.) from

approximately April 2015 through May 2019, left CBSP in approximately May 2018 to work at

the Taylor English law firm; and transitioned into an in-house attorney position with a corporation

in approximately May 2019 and is no longer an attorney of record in any of the WBY cases.

Attorney Mason transitioned to the Akerman law firm on July 1, 2019 and the WBY files were

transferred to her at her new firm.

        Moreover, as demonstrated on the face of the CBSP and Mason Subpoenas, all of the

discovery sought in both subpoenas improperly seeks to violate the attorney-client privilege and/or

work product doctrine. The Court should therefore not allow the requested discovery to take place

and should quash the Subpoenas in their entirety.




                                                  3
Case 16-52291-jrs      Doc 660    Filed 07/29/19 Entered 07/29/19 09:42:30             Desc Main
                                  Document     Page 4 of 23


                                 Facts Pertinent to this Motion

       Creditors in this action are entertainers and wait staff. WBY operates an adult

entertainment establishment doing business as The Follies, which provided Creditors with a forum

at which they were permitted to ply their trade – notably, a forum at which the patrons of the

establishment paid the Creditors directly for their services, rather than paying the establishment.

Despite the fact that Creditors derived their income from the patrons of The Follies, and not from

WBY, and despite the fact that Creditors were not required to pay any portion of the money they

earned into WBY’s coffers, Creditors have alleged in this action and in various lawsuits and

arbitrations that they were actually employees of WBY, and that WBY misclassified them by

designating them as independent contractors and not paying them minimum wage.

       Prior to any of the Creditors bringing claims that they had been misclassified as

independent contractors, WBY sought legal advice from the employment lawyers at Ford &

Harrison regarding its arrangement with the entertainers who worked at their establishment starting

in approximately September 2012. Ford & Harrison also served as WBY’s defense counsel in the

FLSA cases filed against WBY starting on March 28, 2014, but was later replaced with Attorneys

Nordstrom and Mason at CBSP. Despite reviewing the very policies about which the Plaintiff-

entertainers now complain, there are no written records showing that Ford & Harrison’s attorneys

ever advised WBY that their employment classification of the entertainers violated federal

employment laws, or that they ever advised WBY to change its policies or practices with respect

to independent contractor classification prior to the lawsuits filed in March 2014. WBY therefore

relied upon this legal advice from Ford & Harrison in maintaining the classification regarding

which the Creditors now take issue in all of the related ongoing litigation. Therefore, one of the

defenses that Defendants have raised in the litigation is that they relied in good faith upon their




                                                4
Case 16-52291-jrs       Doc 660     Filed 07/29/19 Entered 07/29/19 09:42:30               Desc Main
                                    Document     Page 5 of 23


belief that their policies did not contradict the law as they understood it at the time, and this belief

was based in part upon the advice of counsel they received from their previous attorneys at Ford

& Harrison prior to any complaint being filed as well as Attorney Cary Wiggins, who has also

provided deposition testimony regarding pre-litigation advise given to WBY regarding

independent contractor classification, and who continues to represent WBY after this litigation

was filed on various matters.

        Because this advice of counsel “good faith” defense is at issue in this litigation, WBY has

not raised any objection to Creditors’ discovery of facts and documents regarding WBY’s

communications with, and the advice it received from, Ford & Harrison or Attorney Wiggins prior

to the initiation of the litigation and waived the attorney-client privilege concerning the pre-

litigation legal advice that is actually at issue in this lawsuit. During the recent depositions of Ford

& Harrison attorney Bennett Alsher and Attorney Cary Wiggins, neither the Creditors’ counsel

nor Claimant Brezzy Hursts’ counsel sought testimony from Ford & Harrison or Attorney Wiggins

regarding post-litigation advice regarding FLSA classifications. In fact, they stipulated that those

depositions would be limited to pre-litigation advice only.

        Nonetheless, the Creditors now want to intrude into attorney-client privileged confidential

communications with Attorney Mason, current lead counsel in all FLSA cases, despite the fact

that all such communications occurred exclusively during the course of this litigation and in the

context of ongoing litigation.

                                 The Creditors’ Stated Rationale

        Of course, requiring an opposing party’s current litigation lawyer to give deposition

testimony or produce attorney-client privileged communications is highly unusual and improper

on its face unless the client of the attorney in question has voluntarily agreed to waive the privilege




                                                   5
Case 16-52291-jrs       Doc 660    Filed 07/29/19 Entered 07/29/19 09:42:30               Desc Main
                                   Document     Page 6 of 23


or some special circumstances exist that necessitate that an exception be made to the rule that

attorney-client confidences be held inviolate. At the time when the Creditors’ counsel indicated

that they not only wanted to depose Attorney Mason regarding post-litigation advice, they also

wanted to force her recusal because she testified, Attorney Mason asked the Creditors’ counsel to

provide cites for any FLSA cases in which the court allowed discovery inquiries into post-litigation

advice where the good faith affirmative defense was raised. In his response, he offered a number

of cases explaining that courts have allowed depositions of FLSA defense counsel regarding pre-

litigation advice, but none involving post-litigation advice. See Exhibit 4, June 4-18, 2019

Correspondence between Attorney Mason and the Creditors’ counsel.

       As reflected in those emails, the Creditors ignore the obvious distinction between pre-

litigation advice regarding business decisions that later became the subject of litigation and advice

given by litigation counsel in the course of already-ongoing litigation. The Creditors’ counsel

remonstrated that it would be “fundamentally unfair” for WBY to “rely on some advice but conceal

other advice.” See Exhibit 4, at p. 2 (June 5, 2019 Email from Ainsworth Dudley). According to

the Creditors’ counsel, virtually nothing WBY has discussed with its litigation counsel about

independent contractor classification or the related litigation should remain protected. Specifically,

the Creditors’ stated position is as follows:

       [W]e believe the scope of the waiver would extend to all attorney-client
       communications for the period of time your firm began representing Follies through
       the date of the deposition, and would include all attorney-client communications
       involving at least the following subjects: classification of entertainers, any advice
       regarding the elements of the economic realities test, the payment/non-payment of
       wages, the tip credit provisions of the FLSA, the payment of fees and tip-outs by
       entertainers, the characterization of dance fees as service charges, other advice
       about service charges, any exemption, the grounds for and likelihood of success on
       the appeal/prospective appeal of the Hurst partial summary judgment order, the use
       of arbitration and independent contractor agreements and the record keeping
       requirements of the FLSA.




                                                  6
Case 16-52291-jrs      Doc 660    Filed 07/29/19 Entered 07/29/19 09:42:30               Desc Main
                                  Document     Page 7 of 23


       See Exhibit 4, at pp. 2-3 (June 5, 2019 Email from Ainsworth Dudley).

       In support of this outrageous overreach, the Creditors’ counsel presented the even-more

astounding argument that “[g]iven that Barker [who is one of the Plaintiff-entertainers] continues

to work for Follies, we believe the waiver should extend through the present.” See Exhibit 4, at

pp. 3-4 (June 4, 2019 Email from Ainsworth Dudley). Taken to its rational conclusion, if the Court

were to accept the Creditors’ assertion, it would mean that WBY would never again be able to

engage in confidential attorney-client discussions with any lawyer regarding the subject matter of

the ongoing litigation so long as Ms. Baker continues to ply her trade at The Follies.

            The Creditors’ Proposed Discovery is a Transparent Ploy to Deprive
                     WBY of Its Right to be Represented by Counsel.

       Not only do the Creditors’ counsel assert that all of WBY’s attorney-client discussions

regarding the conduct of the ongoing litigation – from the filing of the original complaint,

continuing to the present time, and extending henceforth so long as Ms. Baker continues to

entertain patrons at The Follies – should be freely open to discovery; Creditors apparently also

believe that WBY should not be able to be represented by counsel at all so long as WBY continues

to assert legal arguments with which Creditors disagree.

       In response to the Creditors’ arguments, Defendants’ current litigation counsel, Attorney

Mason, expressed concerns that, even aside with the other problems with the Creditors’ request to

depose her, the requested deposition would work an unbearable hardship upon Defendants because

it could lead to her disqualification as counsel for Defendants under Georgia Rule of Professional




                                                 7
Case 16-52291-jrs       Doc 660      Filed 07/29/19 Entered 07/29/19 09:42:30                 Desc Main
                                     Document     Page 8 of 23


Conduct 3.7(a), which generally prohibits a Georgia lawyer from acting as an advocate in a legal

proceeding in which the lawyer must also appear as a witness.2

        In response to this concern, the Creditors’ counsel conceded that he did, in fact, intend to

use the deposition testimony he sought to compel from Attorney Mason as a pretext to also

disqualify her from continuing to represent Defendants:

        We sympathize with you given the position your clients have placed you in by
        continuing to assert what we believe are defenses (the good faith defense/no willful
        violation) lacking legal or factual support, and by specifically placing your legal
        advice (and others) at issue in this case by specifically asserting legal advice as part
        of the good faith defense. As you know, these are important issues affecting over
        50% of Plaintiffs’ claims in all of the actions.

        We agree with you that you are a material witness in all of the cases, and it will be
        a violation of the Georgia State Bar ethical rules for you to continue to represent
        your clients and testify in those cases. Additionally, you also may have a conflict
        with your clients with respect to your testimony which would serve as another
        ground for disqualification. Plaintiffs/Claimants also may have a right to disqualify


2
    GA RULE OF PROFESSIONAL CONDUCT 3.7: LAWYER AS WITNESS
     a. A lawyer shall not act as advocate at a trial in which the lawyer is likely to be a necessary
        witness except where:
            1. the testimony relates to an uncontested issue;
            2. the testimony relates to the nature and value of legal services rendered in the case;
               or
            3. disqualification of the lawyer would work substantial hardship on the client.

The    maximum       penalty   for   a   violation       of   this   Rule   is   a   public   reprimand.

Comment

[4] Apart from these two exceptions, paragraph (a)(3) recognizes that a balancing is required
between the interests of the client and those of the opposing party. Whether the opposing party is
likely to suffer prejudice depends on the nature of the case, the importance and probable tenor of
the lawyer’s testimony, and the probability that the lawyer’s testimony will conflict with that of
other witnesses. Even if there is risk of such prejudice, in determining whether the lawyer should
be disqualified, due regard must be given to the effect of disqualification on the lawyer’s client. It
is relevant that one or both parties could reasonably foresee that the lawyer would probably be a
witness. The principle of imputed disqualification stated in Rule 1.10: Imputed Disqualification
has no application to this aspect of the problem.



                                                     8
Case 16-52291-jrs        Doc 660     Filed 07/29/19 Entered 07/29/19 09:42:30             Desc Main
                                     Document     Page 9 of 23


          you given your status as a witness with knowledge of the facts relating to the good
          faith defense and the applicable statute of limitations. In sum, maybe you should
          voluntarily withdraw.

          See Exhibit 5 (June 20, 2019 Email from Ainsworth Dudley) (emphasis added).

Contrary to the Creditors’ counsels’ statement, Attorney Mason has at no point stated any belief

that she is in any way a “material witness in this case,” and WBY has no intention of offering her

as a witness in this, or any other, litigation. Furthermore, given that she was not hired until

litigation was already underway, Attorney Mason does not have any direct personal knowledge of

the thought process behind any of the pre-litigation business decisions that WBY made out of

which the Creditors’ claims arose.

          In addition to seeking to deprive WBY of the current counsel of its choice, taken to its

logical conclusion the Creditors’ position, as expressed in the above-quoted email, is that so long

as WBY persists in “continuing to assert” a good faith defense that Creditors “believe” to be

“lacking legal or factual support,” then WBY will not be able to retain any lawyer to continue

representing it in the litigation. If Attorney Mason were to “voluntarily withdraw” as the Creditors’

counsel requests, WBY could hire a new lawyer, but if that lawyer continued to assert the same

defenses, then he or she could be deposed and then disqualified in turn. This would be an absurd

result.

                                       Memorandum of Law

          The Creditors’ stated rationale for seeking to violate WBY’s attorney-client privilege with

the lawyers representing it in this and other litigation matters is not only logically nonsensical, but

also contrary to law. As the United States Supreme Court has held, the attorney-client privilege is

sacred and its preservation is necessary in order for our justice system to function properly:

          The attorney–client privilege is the oldest of the privileges for confidential
          communications known to the common law. 8 J. Wigmore, Evidence § 2290



                                                  9
Case 16-52291-jrs       Doc 660     Filed 07/29/19 Entered 07/29/19 09:42:30             Desc Main
                                   Document      Page 10 of 23


       (McNaughton rev. 1961). Its purpose is to encourage full and frank communication
       between attorneys and their clients and thereby promote broader public interests in
       the observance of law and administration of justice. The privilege recognizes that
       sound legal advice or advocacy serves public ends and that such advice or advocacy
       depends upon the lawyer’s being fully informed by the client.

Upjohn Co. v. U.S., 449 U.S. 383, 388 (1981). A party’s right to advice of counsel is not to be

taken lightly, and this District has previously held that a baseless attempt by a party to deprive an

opposing party of its right to the counsel of its choice may subject the offending party to Rule 11

sanctions. Doe v. Fulton-Dekalb Hospital Authority, 2006 WL 2990442 (N.D. Ga. 2006).

       In support of their insistence that the attorney-client privilege between WBY and its current

litigation counsel should be disregarded, Creditors have argued that WBY has “impliedly waived”

the attorney-client privilege regarding the litigation advice it received from Attorney Mason by

placing “at issue” its good faith in making the post-litigation decisions that underlie the Creditors’

claims. However, this too, is logically impossible as those decisions had been made long before

Attorney Mason began representing WBY.

       By email, Creditors have cited to four cases that they claim support their position – Cox v.

Administrator U.S. Steel & Carnegie, 17 F.3d 1386, 1419 (11th Cir. 1994); U.S. v. Bilzerian, 926

F.2d 1285, 1292 (2nd Cir. 1991); Scott v. Chipotle Mexican Grill, Inc., 67 F.Supp. 3d 607

(S.D.N.Y. 2015); Edwards v. KB Home, No. 3:11-CV-0240 (S.D. Tx. 2015) – all of which are

inapposite for reasons described further below. There is no authority to support the Creditors’

argument that WBY has “impliedly waived” the attorney-client privilege between itself and its

current litigation counsel, Attorney Mason, who was hired only after litigation had begun.

                 The concept of “implied waiver” of the attorney-client privilege

       “The attorney-client privilege belongs to the client and the privilege is solely the client’s

to waive.” See e.g. Camacho v. Nationwide Mut. Ins. Co., 287 F.R.D. 688, 692 (N.D. Ga. 2012).




                                                 10
Case 16-52291-jrs      Doc 660     Filed 07/29/19 Entered 07/29/19 09:42:30            Desc Main
                                  Document      Page 11 of 23


The concept of an “implied waiver” of the attorney-client privilege as to otherwise-privileged

information or materials only applies in certain limited situations. For example, in a legal

malpractice case, the plaintiff-client impliedly waives privilege regarding his communications

with the attorney against whom he brings the claim. See e.g. Daugherty v. Cobb, 189 Ga. 113, 5

S.E.2d 352 (1939). The attorney-client privilege may also be impliedly waived in other situations

in which the client may attempt to use the privilege as both a “sword and a shield” simultaneously.

See e.g. U.S. v. Bilzerian, 926 F.2d 1285, 1292 (2nd Cir. 1991)(white collar criminal’s testimony

that he thought his actions were not illegal could potentially open door for cross-examination

regarding legal advice he received at the time he committed the crimes) (emphasis added) (citing

In Re Von Bulow, 828 F.2d 94, 103 (2nd Cir. 1987)).

       Although a question of implied waiver will depend on the facts of a particular case, this

Circuit and District have set forth a very clear test to determine when the client has, or has not,

impliedly waived privilege as a result of the client’s own affirmative actions.

                                      The Christenbury Test

       Consistent with the majority of jurisdictions around the country, the Northern District of

Georgia has articulated a three-prong test for determining when implied waiver has occurred:

       “(1) the party asserting the privilege affirmatively acted in a manner which resulted in the
       assertion of the privilege;

       (2) through the affirmative act, that party placed the protected information at issue by
       making it relevant to the case; and

       (3) application of the privilege would deny the opposing party access to information vital
       to its [claim or] defense.”

Christenbury v. Locke, Lord, Bissell & Liddell, 285 F.R.D. 675, 682 (N.D. Ga. 2012). The

Eleventh Circuit stated the same rule more simply in Cox v. Administrator U.S. Steel & Carnegie:

“the attorney-client privilege is waived when a litigant ‘place[s] information protected by it in




                                                11
Case 16-52291-jrs        Doc 660    Filed 07/29/19 Entered 07/29/19 09:42:30             Desc Main
                                   Document      Page 12 of 23


issue through some affirmative act for his own benefit, and to allow the privilege to protect against

disclosure of such information would be manifestly unfair to the opposing party.” 17 F.3d 1386 at

1419 (11th Cir. 1994).

       In this case, the three-prong Christenbury test quoted above perfectly demonstrates why

WBY’s pre-litigation communications with Ford & Harrison should be subject to discovery (as

WBY, acting in good faith, stipulated to allow long ago), but WBY’s post-litigation confidential

communications with Ms. Mason absolutely should not be allowed to fall into the Creditors’ hands.

The post-complaint litigation advice that WBY received from its current litigation lawyer is in no

way relevant to the pre-complaint decisions out of which the related lawsuits and arbitrations arose.

Under the Christenbury test:

   (1) WBY has done nothing to prompt the Creditors’ attempt to discover clearly-privileged

       information and materials from Attorney Mason because WBY does not ever intend to call

       Attorney Mason as a witness in this case or in any of the related lawsuits or arbitrations;

   (2) WBY has not put the protected information at issue because it does not intend to rely upon

       any legal advice it received from Attorney Mason (who did not even begin to represent

       WBY until after the litigation began) as part of its good faith defense;

   (3) nor would it somehow deprive Creditors of “vital” information for this Court now to deny

       the Creditors’ attempts to steal their opponent’s litigation gameplan and then disqualify the

       lawyer of its choice from continuing to represent it.

                                The facts of Christenbury further
                          demonstrate why the Creditors’ argument fails.

       Christenbury was a legal malpractice case in which the defendant law firm sought to

discover files from another lawyer who represented the client both concurrently with, and

subsequent to, the advice given by the defendant law firm that the client alleged to be negligent.



                                                 12
Case 16-52291-jrs       Doc 660     Filed 07/29/19 Entered 07/29/19 09:42:30              Desc Main
                                   Document      Page 13 of 23


In sum, the court ruled that the client had impliedly waived the privilege as to the concurrent advice

given by the other lawyer regarding – and at the time of – the transaction that underlay the claims

against the defendant law firm. On the other hand, however, the court ruled that the client had not

waived privilege regarding subsequent advice that the other lawyer had given the client regarding

other matters.

       The plaintiff-client, an investor named Mr. Christenbury, who had been looking to find a

financial investment that would receive favorable tax treatment, invested in a financial product

offered by Fidelity Insurance Company (Fidelity). He did so based on legal advice from two

different law firms that he hired, Locke Lord, Bissell, Liddell, LLP (Lock)(the eventual defendant

law firm) and a Texas attorney named Terry Lustig (Lustig)(the “other lawyer” referenced above).

Lustig had first advised Christenbury regarding the existence of the Fidelity product. Then, on

Christenbury’s behalf, Lustig obtained a tax opinion letter from Locke stating that the transaction

would qualify for a federal income tax deduction and would not constitute a tax shelter.

Christenbury, supra, 285 F.R.D. at 678. Locke issued its opinion letter based on information

obtained from Fidelity.3 Id.

       Christenbury relied on Locke’s tax opinion letter and purchased the financial product from

Fidelity. Locke’s opinion regarding the tax treatment of the financial product, however, turned out

to be false. Fidelity later offered to refund Christenbury’s investment minus certain contractually-

established charges and fees, but Christenbury rejected that offer. Id. at 679. Instead, Christenbury

brought a legal malpractice claim against Locke in the United States District Court for the Northern



3
  Locke also simultaneously represented Fidelity. Locke had a conflict waiver in place with
Christenbury concerning the firm’s simultaneous representation of Fidelity, but Christenbury later
alleged that the conflict waiver letter misstated the nature and scope of this representation by
falsely asserting that Locke’s representation of Fidelity was “unrelated” to the matter for which
Christenbury had hired Locke. Id.


                                                 13
Case 16-52291-jrs       Doc 660      Filed 07/29/19 Entered 07/29/19 09:42:30             Desc Main
                                    Document      Page 14 of 23


District of Georgia, and also brought separate legal actions against Lustig and Fidelity in other

jurisdictions. Id.

        In response to Christenbury’s claims against it, Locke asserted that Christenbury “decided

to participate in the [subject] transaction based not just (or not even at all) on [Locke’s] advice,

but instead in whole or in part on advice by Lustig.” Id. Locke also asserted that Christenbury

subsequently failed to mitigate his damages by rejecting Fidelity’s early settlement offer. During

discovery, Locke moved to compel two distinct categories of otherwise privileged documents:

        (1) “communications with Lustig relating to the decision to participate in the [investment
        offered through Fidelity],” and
        (2) “post-transaction communications with Lustig [and other lawyers and accountants]
        relating to tax filings [and Christenbury’s] decision to reject Fidelity’s offer to return the
        investment, and other efforts to ‘unwind’ the deal.”

        Id.

Locke argued that by filing suit, Christenbury impliedly waived privilege as to advice he received

from other lawyers regarding (a) his decision to buy the Fidelity product in the first place, and (b)

his rejection of Fidelity’s early settlement offer. Id.

        Applying the test stated above, the Court found that privilege had been waived only as to

the first category of otherwise privileged documents, and not as to the second. As to the first

category, Christenbury was suing both Locke and Lustig for the same malpractice stemming from

the same pre-dispute legal advice regarding the underlying transaction. Therefore, Christenbury

had affirmatively put this pre-dispute advice concerning the transaction “at issue” such that

denying Locke these documents would deprive it of “vital discovery.” Id. at 684.

        But as to the second category of discovery sought, the post-transaction documents, the

court reached the opposite conclusion. Id. at 684-686 (Division 3 of the Opinion). The court noted

that what Locke was mainly seeking were attorney-client communications between Christenbury




                                                  14
Case 16-52291-jrs       Doc 660     Filed 07/29/19 Entered 07/29/19 09:42:30              Desc Main
                                   Document      Page 15 of 23


and his other attorney regarding his decision to reject Fidelity’s early settlement offer, which Locke

characterized as a failure to mitigate damages. The court held that the “implied waiver doctrine”

only covers “advice plaintiff received from other lawyers on the same subject matter and during

the same time period” as the subject matter underlying the complaint. Id. at 684. The Georgia

Court of Appeals recently ruled similarly in the case of Moody v. Hill, Kertscher & Wharton, LLP,

346 Ga. App. 129, 813 S.E.2d 790 (2018)(implied waiver did not apply where “appellants actually

engaged Holland & Knight after the legal advice and serviced provided by the appellees that

constitute the subject of appellants’ complaint against the appellees”)(emphasis in the original).

       In this case, WBY did not even hire Attorney Mason or her former law firm until after

litigation was well underway. Furthermore, as with the implied waiver argument rejected by the

Court in Christenbury, the third prong of the test cannot be satisfied. In Christenbury, Locke could

not satisfy the third prong of the test because it “fail[ed] to show that these documents are vital to

their defense.” Id. at 686. Locke already had evidence of the “core fact” that Christenbury rejected

Fidelity’s settlement offer. Id. There was no reason why Locke also needed Christenbury’s

confidential attorney-client discussions about the rejected settlement in order to present its

mitigation argument. Id. Similarly in this case, there is absolutely no reason why Creditors need

to discover Defendants’ attorney-client privileged discussions regarding their defenses in this

litigation in order to pursue their claims. Creditors may argue that even as this litigation has

proceeded over the past five years, WBY still has not changed the policies out of which this

litigation arose, but this fact is immaterial. As it has asserted in the ongoing litigation, WBY

continues to believe that it classified Creditors correctly and that it did nothing wrong.

       Assuming arguendo that WBY’s classification of the entertainers appearing at The Follies

was not compliant with the FLSA, WBY acted upon a good faith belief as to the state of the law




                                                 15
Case 16-52291-jrs         Doc 660    Filed 07/29/19 Entered 07/29/19 09:42:30               Desc Main
                                    Document      Page 16 of 23


based in part on the advice that it received from Ford & Harrison and Attorney Cary Wiggins

before this litigation was ever filed, or even threatened. Even if the fact that The Follies has not

changed its policies in the five years since it was sued were relevant to the validity of its defense

based on its good faith reliance on the pre-dispute advice of counsel given by Ford & Harrison

Attorney Cary Wiggins (which it is not), Creditors are certainly aware of the “core fact” that The

Follies still does not classify the entertainers as employees. Indeed, “[g]iven that Plaintiff Barker

continues to work for Follies,” as the Creditors’ counsel points out, she should be especially aware

of this core fact (and apparently she has no problem with being allowed to keep the money that the

patrons pay to her directly rather than submitting to a typical “employee” role where she would

turn this money over to her employer, who would then pay her a wage at the end of the month after

pocketing a profit).

                       The cases cited by Creditors do not support their position

        Three of the four cases the Creditors’ counsel cited in support of their subpoena

requests, are not in this circuit and do not support the Creditors’ “implied waiver”

argument:

        Bilzerian, supra, is a criminal case in which the accused defendant sought to offer

testimony at trial that he believed that his actions were legal at the time he undertook them.

926 F.2d 1285 (2nd Cir. 1991). The court held that he was welcome to do so, but doing so

could potentially open the door to cross examination regarding his communications with

his then-attorneys regarding the state of the law at that time. Id. at 1291-1293. Based on

this ruling in limine, at trial the defendant chose not to testify to his good faith belief as to

the state of the law at the time of his actions, and the trial court’s ruling was later affirmed.

Id. Notably, however, there was no assertion by the prosecution in Bilzerian that, had the




                                                   16
Case 16-52291-jrs      Doc 660     Filed 07/29/19 Entered 07/29/19 09:42:30             Desc Main
                                  Document      Page 17 of 23


criminal defendant testified as to his good faith belief regarding the law, which was

informed by his communications with the lawyers who represented him at the time of his

actions, he would have also thereby waived privilege as to the criminal defense lawyer

sitting with him at his counsel table at the trial. Here, WBY has already stipulated that

Creditors may discover WBY’s otherwise-protected communications with Ford &

Harrison. There is no reason why “the door has been opened” as to litigation advice secured

from WBY’s current litigation counsel.

       The Creditors also cited Edwards v. KB Home, 2015 WL 4430998 (S.D. Tex. 2015)

and Scott v. Chipotle, 67 F.Supp.3d 607 (S.D.N.Y. 2014). Neither of these cases, however,

involved an attempt to discover a party’s attorney-client communications with its current

litigation counsel. Instead, both Edwards and Scott involved pre-litigation advice regarding

decisions that predated the filing of the complaint. Neither these cases nor any other law

supports the brazen violation of the attorney-client privilege now being attempted by

Creditors.

       Of the cases cited by the Creditors’ counsel in his email as support for his position, only

Cox v. Administrator U.S. Steel & Carnegie, is from this Circuit. 17 F.3d 1386, 1419 (11th Cir.

1994). However Cox undermines the Creditors’ argument rather than supporting it as it relates to

post-litigation communications and advice.

       First, the Eleventh Circuit largely rejected the plaintiff’s arguments for obtaining discovery

into attorney-client privileged communications. Second, where they did allow discovery, it was

limited to pre-litigation communications and documents, and the Court only allowed depositions

on written question of the company’s attorneys, not live deposition testimony.




                                                17
Case 16-52291-jrs       Doc 660     Filed 07/29/19 Entered 07/29/19 09:42:30             Desc Main
                                   Document      Page 18 of 23


        Last, the Court of Appeals rejected the arguments regarding implied waivers based on prior

trial testimony by the litigants or their counsel and issued strong language describing the near

absolute immunity that attorney opinion work product should be afforded.

        In that case, union members of the US Steel Union sued both the union and their employer

alleging that their union negotiators had agreed to concessions in a collective bargaining agreement

in exchange secret, “under the table” payments to the union negotiators at the expense of the other

members. In the civil fraud trial filed against the union and the employer, union members sought

discovery of attorney-client privileged communications between the union negotiators and the

union’s lawyers after the union lawyers testified on behalf of the negotiators during the criminal

fraud trial.

        The Court rejected the argument that the union lawyers’ testimony in the criminal trial

created an implied waiver of any privilege protecting communications between the union

negotiator and the union’s lawyers, focusing instead on the lack of prejudice to the plaintiffs caused

by the criminal trial testimony:

        Because the plaintiffs have failed to explain how they have been prejudiced by any
        of the actions taken by the Union’s lawyers in the criminal case, we decline to find
        that the Union has impliedly waived its privilege… the ‘Court cannot justify finding
        a waiver of privileged information merely to provide the opposing party
        information helpful to its cross examination or because information is relevant’…

        Id. at 1418 (quoting Remington Arms Co. v. Liberty Mutual Ins. Co., 142 F.R.D. 408, 415

(D.Del. 1992)).

        Although Cox predates Christenbury, this holding essentially applies “prong 3” of the

Christenbury test – waiver will not be found unless upholding the privilege would “deny the

opposing party access to information vital to its defense [or claims].”




                                                 18
Case 16-52291-jrs       Doc 660     Filed 07/29/19 Entered 07/29/19 09:42:30             Desc Main
                                   Document      Page 19 of 23


       The same analysis applies to this case: just because the Creditors’ counsel would like to

see WBY’s gameplan, the Creditors will not be “prejudiced” in any way by not being able to see

post-litigation filing attorney-client communications between WBY and its litigation counsel, all

of which occurred long after the alleged misclassification occurred. WBY has made clear that it

will not seek to rely on the testimony of its owners or its counsel regarding post-litigation advice

as the basis of its good faith defense, or defense to any allegation of willfulness in this estimation

trial. Instead, it will only rely on the communications it had with Ford & Harrison and Cary

Wiggins for the purposes of the good faith/willfulness defenses.

       Moreover, even where the Court found a limited waiver (in the context of communications

between the employer and its attorneys it was limited to pre-litigation communications and the

depositions of the company’s attorney were limited to deposition on written question under FRCP

31.

   Subpoena Exhibit B Seeks Attorney Work Product and Opinion Work Product Which Enjoy
                                  Nearly Absolute Immunity

       Material that reflects an attorney’s mental impressions, conclusions, opinions, or
       legal theories, is referred to as ‘opinion work product.’ Not even the most liberal of
       discovery theories can justify unwarranted inquiries into the files and the mental
       impressions of an attorney. In Upjohn, the Supreme Court made clear that an
       attorney’s notes and memoranda of a witness’s oral statements is considered to be
       opinion work product. As Rule 26(b)(3) makes apparent, opinion work product can
       not be discovered upon a showing of substantial need and an inability to secure the
       substantial equivalent of the materials by alternate means without undue hardship.
       Instead, opinion work product enjoys a nearly absolute immunity and can be
       discovered only in very rare and extraordinary circumstances.

Cox, supra, (internal quotations omitted) (citing In re Murphy, 560 F.2d 326, 336 (8th Cir.

1977); Hickman, 329 U.S. at 510-11, 67 S.Ct. at 393; Upjohn Co. v. United States, 449

U.S. 383, 399-400, 101 S.Ct. 677, 687-88 (1981); National Union Fire Ins. Co. v. Murray




                                                 19
Case 16-52291-jrs      Doc 660     Filed 07/29/19 Entered 07/29/19 09:42:30             Desc Main
                                  Document      Page 20 of 23


Sheet Metal Co., Inc., 967 F.2d 980, 983 (4th Cir. 1992); In re Sealed Case, 676 F.2d 793,

809-10 (D.C.Cir. 1982)).

       The Dudley Creditor’s attempts to depose WBY’s counsel is an improper end-run

to gain a strategic advantage over WBY by forcing its litigation counsel to withdraw

prematurely from this case. Similarly, their attempts to seek privileged written

communications that also contain attorney work product, is also an improper attempt to

gain advantage over WBY in both the district court and bankruptcy litigation that have

nothing to do with the good faith defense.

       Otherwise, what basis could the Class C Creditors have to seek written

communication with WBY about such a broad array of topics, including “Communications

with [WBY] regarding the reason(s) for or purpose of the Debtor filing a bankruptcy

petition”? See Exhibit 2, Subpoena Exhibit B, category 12.

                                             Conclusion

       The discovery that Creditors seek is clearly privileged under F.R.E. 501 and other

law, and complying with these subpoenas jeopardizes WBY’s ability to be represented by

its employment litigation counsel of choice. For the purposes of this estimation trial, there

simply is no prejudice the Creditors would suffer by not having access to post-litigation

attorney-client privileged communications or attorney work product. Even if there were, it

certainly would not outweigh the hardship that WBY would suffer by losing its

employment counsel.

        Movants therefore submit that the Court should GRANT this motion, QUASH the

subject Subpoenas in their entirety, and ORDER that WBY be protected from any

discovery seeking attorney-client privileged communications or other related documents




                                                20
Case 16-52291-jrs       Doc 660      Filed 07/29/19 Entered 07/29/19 09:42:30              Desc Main
                                    Document      Page 21 of 23


or information shared among WBY and Attorney Mason, or her current or former law

firms.

         WHEREFORE, Movants respectfully request that the Court enter an Order:

         a) Granting this motion;

         b) Quashing the subject Subpoenas in their entirety;

         c) Ordering that WBY be protected from any discovery seeking attorney-client privileged

            communications or other related documents or information shared among WBY and

            Attorney Mason, or her current or former law firms; and

         d) Granting Movants such additional relief as the Court deems appropriate under the

            circumstances.

         Respectfully submitted, this 29th day of July, 2019.

                                                         TAYLOR ENGLISH DUMA, LLP


                                                         By:    /s/ John K. Rezac
                                                         John K. Rezac
                                                         Georgia Bar No. 601935
                                                         1600 Parkwood Circle, Suite 400
                                                         Atlanta, Georgia 30339
                                                         770-434-6868
                                                         jrezac@taylorenglish.com

                                                         Attorneys for Debtor WBY, Inc. dba Follies

                                                   and




                                                 21
Case 16-52291-jrs   Doc 660    Filed 07/29/19 Entered 07/29/19 09:42:30       Desc Main
                              Document      Page 22 of 23


                                              BRYAN CAVE LEIGHTON PAISNER
                                              LLP
                                              Jason J. DeJonker, admitted pro hac vice
                                              161 N. Clark Street, Suite 4300
                                              Chicago, Illinois 60601
                                              Telephone: (312) 602-5000
                                              Facsimile: (312) 602-5050
                                              jason.dejonker@bclplaw.com

                                              Attorneys for Steven Youngelson and Surrey
                                              White




                                         22
Case 16-52291-jrs    Doc 660     Filed 07/29/19 Entered 07/29/19 09:42:30         Desc Main
                                Document      Page 23 of 23


                              CERTIFICATE OF SERVICE


       This is to certify that on this date, I served a true and correct copy of the foregoing

MOTION TO QUASH SUBPOENAS SERVED UPON DEFENDANTS’ ATTORNEYS AND

MOTION FOR PROTECTIVE ORDER via electronic mail as follows:

                                        Leon S. Jones
                                    Jones & Walden, LLC
                                     21 Eighth Street, NE
                                      Atlanta, GA 30309
                                  ljones@joneswalden.com

                                   Ainsworth G. Dudley
                                  4200 Northside Parkway
                                    Atlanta, GA 30327
                                  adudleylaw@gmail.com

                                 Thomas Wayne Dworschak
                                 Office of the U. S. Trustee
                                         Room 362
                                  75 Ted Turner Drive, SW
                                     Atlanta, GA 30303
                              thomas.w.dworschak@usdoj.gov

       This 29th day of July, 2019.

                                          TAYLOR ENGLISH DUMA LLP

                                          s/ John K. Rezac
                                          JOHN K. REZAC
                                          Georgia Bar No. 601935




                                            23
